STATE OF MICHIGAN

                            COURT OF APPEALS

In re PETITION OF WAYNE               COUNTY
PETITIONER FOR FORECLOSURE.


WAYNE COUNTY PETITIONER,                                    UNPUBLISHED
                                                            April 19, 2018
              Petitioner-Appellee,

v                                                           No. 336003
                                                            Wayne Circuit Court
J. L. DUMAS, LLC,                                           LC No. 15-007718-CH

              Respondent-Appellant.


Before: BORRELLO, P.J., and SHAPIRO and TUKEL, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.


                                                     /s/ Douglas B. Shapiro




                                           -1-